           Case 1:19-cr-00251-DAD-BAM Document 40 Filed 09/11/20 Page 1 of 5


 1 Miles A. Harris, Esq. #247288
   2115 Kern St # 101M
 2 Fresno, California 93721

 3 (559) 492-9572
   miles@defendmefresno.com
 4
   Attorney for Defendant
 5

 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                               CASE NO. 1:19-cr-00251-DAD-BAM

11                                Plaintiff,
                                                        JOINT STATUS REPORT AND STIPULATION
12                          v.                          REGARDING EXCLUDABLE TIME PERIODS
                                                        UNDER SPEEDY TRIAL ACT; AND ORDER
13   EUGENE DAJOHN MARSHALL
                                                        CURRENT DATE: September 14, 2020,
14                                Defendant.            TIME: 1:00 p.m.
                                                        COURT: Hon. Barbara A. McAuliffe
15

16                                             STATUS REPORT
17          Defendant EUGENE DAJOHN MARSHALL (“defendant”) was arraigned on the indictment on
18 December 10, 2019 (Doc. No. 5), and was detained as a danger on December 11, 2019 (Doc. Nos. 7 &

19 8). The defendant filed a motion for bail review on March 18, 2020 (Doc. No. 14) and the government

20 filed its opposition on March 24, 2020. Doc. No. 19. After a bail review hearing on March 25, 2020,
21 the Hon. Stanley A. Boone denied the defendant’s motion. Doc. Nos. 20 & 21. The defendant remains

22 detained. Attorney Miles A. Harris was substituted for prior counsel on May 6, 2020. Doc. Nos. 26 &

23 27.

24          Counsel have had extensive discussions over the past several weeks regarding a resolution in this
25 matter, and the parties are eager to move forward. Counsel has recently met in person to review

26 additional video discovery in the hopes of assisting the parties in coming to a resolution.
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00251-DAD-BAM Document 40 Filed 09/11/20 Page 2 of 5


 1           Additionally, the government has recently provided the defendant with a plea agreement which

 2 defendant is actively considering. Both parties contemplate setting a change of plea date in the

 3 immediate future.

 4

 5                                                 STIPULATION

 6           This case is set for a status conference on September 14, 2020. On May 13, 2020, this Court

 7 issued General Order 618, which suspends all jury trials in the Eastern District of California until further

 8 notice, and allows district judges to continue all criminal matters. This and previous General Orders

 9 were entered to address public health concerns related to COVID-19.
10           Although the General Orders address the district-wide health concern, the Supreme Court has

11 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

12 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

13 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

14 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

15 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

16 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

17 or in writing”).

18           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

19 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

20 justice continuances are excludable only if “the judge granted such continuance on the basis of his
21 findings that the ends of justice served by taking such action outweigh the best interest of the public and

22 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

23 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

24 the ends of justice served by the granting of such continuance outweigh the best interests of the public

25 and the defendant in a speedy trial.” Id.

26           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

27 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

28 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 40 Filed 09/11/20 Page 3 of 5


 1 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

 2 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

 3 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

 4 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

 5 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a

 6 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 7          In light of the societal context created by the foregoing, this Court should consider the following

 8 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 9 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
10 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

11 pretrial continuance must be “specifically limited in time”).

12                                                STIPULATION

13          Plaintiff United States of America, by and through its counsel of record, and defendant EUGENE

14 DAJOHN MARSHALL, by and through defendant’s counsel of record, Miles A. Harris, hereby

15 stipulate as follows:

16          1.      By previous order, this matter was set for status on September 14, 2020.

17          2.      By this stipulation, defendant now moves to continue the status conference until October

18 13, 2020, and to exclude time between September 14, 2020,, and October 13, 2020, under Local Code

19 T4.

20          3.      While the parties anticipate that the case may resolve without a trial, this is not yet a

21 certainty. If defendant ultimately does not enter a guilty plea and decides to proceed to trial, the parties

22 agree and stipulate, and request that the Court find the following:

23                  a)      The government asserts the discovery associated with this case includes reports,

24          photographs, and numerous recordings; discovery has been provided to Attorney Harris and/or

25          made available for review.

26
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 40 Filed 09/11/20 Page 4 of 5


 1                    b)     The government has provided a plea offer to the defendant through Attorney

 2          Harris.

 3                    c)     Counsel for defendant desires additional time to consult with his client, to review

 4          the current charges, to conduct investigation and research related to the charges, to review and/or

 5          copy discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

 6          motions, and to otherwise prepare for trial.

 7                    d)     Counsel for defendant believes that failure to grant the above-requested

 8          continuance would deny them the reasonable time necessary for effective preparation, taking into

 9          account the exercise of due diligence.

10                    e)     The government does not object to the continuance.

11                    f)     Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendant in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                    g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15          et seq., within which trial must commence, the time period of September 14, 2020, to October

16          13, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

17          Code T4], because it results from a continuance granted by the Court at defendant’s request on

18          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

19          best interest of the public and the defendant in a speedy trial.

20          4.        Nothing in this stipulation and order shall preclude a finding that other provisions of the

21 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

22 must commence.

23          IT IS SO STIPULATED.

24
      Dated: September 11, 2020                                 MCGREGOR W. SCOTT
25                                                              United States Attorney
26
                                                                /s/ JESSICA A. MASSEY
27                                                              JESSICA A. MASSEY
                                                                Assistant United States Attorney
28
     ///
       STIPULATION REGARDING EXCLUDABLE TIME                4
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00251-DAD-BAM Document 40 Filed 09/11/20 Page 5 of 5


 1
     Dated: September 11, 2020
 2                                                      /s/ MILES A. HARRIS
                                                        per email authorization
 3                                                      MILES A. HARRIS Counsel for
                                                        Defendant
 4                                                      EUGENE DAJOHN
                                                        MARSHALL
 5

 6

 7
                                                ORDER
 8

 9         IT IS SO ORDERED that the Status Conference is continued from September 14, 2020 to October
10 13, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to

11 18 U.S.C.§ 3161(h)(7)(A), B(iv).

12

13 IT IS SO ORDERED.

14
       Dated:    September 11, 2020                      /s/ Barbara   A. McAuliffe        _
15                                                UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         5
30    PERIODS UNDER SPEEDY TRIAL ACT
